RUIZ, Associate Judge,
concurring:
I agree that the evidence of appellants’ intent to kill one person (whether as a principal or as an aider and abettor) sufficed to support their conviction for the first-degree murder of another, unintended victim, based on the majority’s narrow holding that the happenstance that the intended victim is killed as well as the unintended victim does not negate that appellants had the requisite intent on the facts of this case. I write separately to clarify what we do not hold. “Intended” in this context refers to the “target” of the person with a demonstrable intent to kill. “Unintended” is someone other than the target. One who is not targeted, however, is not the same as someone who is not a foreseeable victim of the killer’s actions. As the majority notes, in this case the unintended victim was standing next to the intended target, and therefore, from the shooter’s point of view, was foreseeably in the line of fire. Moreover, at least three shots were fired from a distance of only seven to nine feet. The cases cited by the majority from other jurisdictions applying transferred intent to the killing of a person in addition to the target similarly involve situations in which the unintended victim was foreseeably at risk.1
*1253This is an important qualification, for, as the majority notes, “the intent with which a criminal act is done determines the legal character of its consequences.” See ante at 1251. (quoting Worlock, 569 A.2d at 1325). There is proportionality between two convictions for first-degree murder and a shooting which foreseeably placed two persons at risk of death. In such a situation, that the shooter had targeted only one person does not lend moral weight to the question whether the shooter should be held criminally responsible for the intentional killing of another who was not so targeted, yet foreseeably imperiled by the shooting. This is the essential underpinning for the theory of concurrent intent, see Ruffin v. United States, 642 A.2d 1288, 1298 (D.C.1994) (citing Ford v. State, 330 Md. 682, 625 A.2d 984, 1001 (1993)) (applying concurrent intent theory to assault with intent to kill while armed where shooter “unloosed a hail of bullets” at the targeted victim and two others who were in the “direct line of fire”), which we have deemed applicable to first-degree murder, see Hunt v. United States, 729 A.2d 322, 325 (D.C.1999) (per curiam).2
To require evidence of foreseeability in this case is consistent with judicial interpretations of the District’s first-degree murder statute, which expressly permits conviction, without separate proof of specific intent to kill, on the theory of felony-murder when a killing results during the commission of certain violent offenses. See D.C.Code § 22-2101 (2001) (arson, first-degree sexual abuse, first-degree child sexual abuse, first-degree cruelty to children, mayhem, robbery, kidnaping, housebreaking while armed with or using a dangerous weapon, or felony involving a controlled substance). In felony-murder, the legislature has provided that the requisite intent to kill for first-degree murder is derived from the intent to commit the underlying violent felony, “a mechanism by which the jury can infer the state of mind required for first-degree murder.” Head v. United States, 451 A.2d 615, 625 (D.C.1982). Such killings “might otherwise be any level of homicide, including involuntary manslaughter, or even possibly a noncriminal killing.” United States v. Greene, 160 U.S.App. D.C. 21, 44 n. 45, 489 F.2d 1145, 1168 n. 45 (1974) (citing Coleman v. United States, 111 U.S.App. D.C. 210, 214-16 & 220-21, 295 F.2d 555, 559-61 & 565-66 (1961)) (underlying felony provides elements of malice, premeditation and deliberation for first-degree murder). Felony-murder’s “implied malice obviates the need *1254for the government to prove that death was ‘foreseeable’ when the homicide occurs during any of [the] specified felonies.” United States v. Branic, 162 U.S.App. D.C. 10, 13, 495 F.2d 1066, 1069 (1974). As the case before us does not involve one of the felonies specified in the statute, the government must prove intent to kill. Our decision today is simply that the intent to kill one person may support conviction for the intentional murder of another who was foreseeably at risk of death even in eases where the targeted victim also was killed. As such, it is in line with prior judicial interpretations of the first-degree murder statute and the fundamental notion of proportionality between the degree of criminal intent and criminal responsibility.

. In the Hinton case, for example, the defendant "took a sawed-off shotgun ... [and] fired [it] once into the group of males.” State v. Hinton, 227 Conn. 301, 630 A.2d 593, 596 (1993). The ammunition in the gun was " 'triple ought’ buckshot, the largest commercially manufactured shot. A shell loaded with triple ought buckshot typically contains eight individual pellets.” Id. In Poe, the defendant used a "12-gauge shotgun” to shoot a single "50-caliber lead slug” into the door of a house in which there were 2 adults and 8 children. Poe v. State, 341 Md. 523, 671 A.2d 501, 502 (1996). In Harvey, a total of nine *1253shots were fired, but missed the intended victim, while wounding another "standing in close proximity” during a fight between two rival groups of young men. Harvey v. State, 111 Md.App. 401, 681 A.2d 628, 630 (Md.1996). Similarly, in Melton the court emphasized that “[t]he conduct here (a shot into a car full of people, fired at point blank range from a passing vehicle traveling at high speed) placed four people in equally grave peril.” Commonwealth v. Melton, 436 Mass. 291, 763 N.E.2d 1092, 1099 (2002). In Ochoa, the defendant fired "several shots” at the intended victim (who was killed), and also wounded an unintended victim, with whom the intended victim had just concluded a drug transaction. Ochoa v. State, 115 Nev. 194, 981 P.2d 1201, 1203 (1999). In Fennell, the defendant "emptied his gun” at the intended victim who was standing in a buffet line at a restaurant, striking him with 5 shots, and a "stray bullet” killed a person who was “standing nearby.” State v. Fennell, 340 S.C. 266, 531 S.E.2d 512, 514 (S.C.2000). In Worlock, the defendant "fired twelve rounds” from "within fifteen feet” as two people exited a taxi, one the intended target, and another standing close by. State v. Worlock, 117 N.J. 596, 569 A.2d 1314, 1316 (1990).


. As the majority notes, in this case there was no objection to the instruction on transferred intent and we decide the case as it is presented to us, as a challenge to the sufficiency of the evidence. In light of our case law, it would appear that the more apt instruction would have been on concurrent intent.